—Order, Supreme Court, New York County (Edward Lehner, J.), entered July 2, 1998, which, insofar as appealed from, granted plaintiff’s motion for partial summary judgment on the issue of liability under Labor Law § 240 (1), and order, same court and Justice, entered on or about October 12, 1998, which, insofar as appealable, denied defendant’s motion to renew, unanimously affirmed, without costs.
Defendant’s liability under section 240 (1) was established as a matter of law by the uncontradicted evidence that plaintiff was injured when he fell from a moving scaffold that, while less than 20 feet high, lacked guardrails or other protective devices despite a foreseeable accumulation of water on its *211platform caused by the continuous spraying that was a necessary part of the asbestos removal work plaintiff was performing (see, Garcia v 1122 E. 180th St. Corp., 250 AD2d 550, 551, citing Casabianca v Port Auth., 237 AD2d 112; Bland v Manocherian, 66 NY2d 452, 461). While plaintiff was not the sole witness to the accident, even if he were, “[t]he failure of any party to adduce a statement from plaintiff’s co-workers is no reason for denying plaintiff summary judgment, absent a showing, other than mere speculation, that a bona fide issue exists as to plaintiff’s credibility” (Urrea v Sedgwick Ave. Assocs., 191 AD2d 319, 320). Concur — Nardelli, J. P., Williams, Tom, Wallach and Andrias, JJ.